Citation Nr: 1450724	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1968 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO determined that the Veteran failed to submit new and material evidence sufficient to reopen the claim of service connection for a bilateral foot condition, and thus denied the claim.  The Veteran perfected a timely appeal of this determination.

By the January 2007 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for degenerative joint disease, spondylosis and disc fusion of the cervical spine (also claimed as a back disability).  Although this issue was included in the February 2007 notice of disagreement (NOD), the Veteran withdrew his appeal of this issue concerning service connection for a back disability (variously diagnosed) in a September 2008 statement, which, in effect, is deemed a withdrawal of the February 2007 NOD.  See 38 C.F.R. § 20.204 (2014).  Accordingly, the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for degenerative joint disease, spondylosis and disc fusion of the cervical spine is no longer a part of the current appeal.

In the October 2008 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the local RO.  However, before such a Board hearing could be scheduled, the Veteran cancelled his hearing request in a letter dated in August 2012.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

In an October 2013 decision, the Board reopened the previously denied claim of service connection for a bilateral foot condition, and remanded the matter for further development of the merits of that claim.  That development having been completed, the issue of entitlement to service connection for a bilateral foot condition is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  The Board finds that a remand is necessary in order to clarify and reconcile the findings of the July 2014 VA addendum opinion.

The Veteran contends that his pre-existing bilateral foot condition was aggravated beyond its natural progress by prolonged standing and marching performed during his military service.  In addition, the Veteran maintains that he had corrective foot surgery in service, which he believes also caused a worsening of his pre-existing bilateral foot condition beyond its natural progress.

The Veteran was afforded a VA examination in February 2012, at which time, the VA examiner, upon evaluating the Veteran, diagnosed him with having congenital deformities of the feet: metatarsus adductus of the feet, deformed 5th toes in the dorsal direction, bilateral hammertoes, bilateral pes cavus, deformed calcaneous bone of both feet, and metatarsalgia pain condition.  After reviewing the Veteran's service treatment records in detail, the VA examiner determined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  According to the VA examiner, the Veteran's bilateral "cocked up" 5th toe condition was the focus of his foot problems and it was this 5th toe condition, rather than the hammertoe condition, that was treated during the in-service surgery.  The examiner further stated that there was no mention of the hammertoe condition being aggravated during that surgery or by the Veteran's short time in the military.  According to the VA examiner, the Veteran's bilateral foot condition, with the "cocked up" bilateral 5th toe, is congenital in origin, and a much greater foot deformity than the military intake medical officer realized.  The VA examiner further stated that had the military intake medical officer been a podiatrist, he would have recognized this and would never have allowed the Veteran to enter the military.  According to the VA examiner, the Veteran's metatarsus adductus, rather than the bilateral hammertoe condition, was the basic problem. 

A VA addendum opinion was provided in July 2014 in order to clarify the etiology of the multiple diagnoses entered in the February 2012 VA examination report.  Upon reviewing the February 2012 VA examination report and the claims file, the July 2014 VA examiner opined that there is a less than a 50/50 probability that any of the congenital bilateral foot conditions (all related to bilateral metatarsus adductus foot condition) were worsened by his brief stint in the military service.  According to the July 2014 VA examiner, the congenital conditions can, and do fit the definition of abnormality/defect/disease.

This VA examiner noted that the Veteran's metatarsus adductus, bilateral feet, is considered a congenital anatomical abnormality (with reference to the Pediatric Orthopedic Society of North America).  The examiner noted that this birth defect can properly be termed any of these descriptions: "defect" or "abnormality", or "disease", according to the above definitions.  The VA examiner related that the Veteran currently has this condition, and very likely had it at birth.  According to the VA examiner, the Veteran's metatarsus adductus, bilateral feet, was not caused by the military, nor was it likely worsened or improved by his two months in military.  It is an anatomic structural abnormality/ defect/ disease.  

The Veteran's bilateral "cocked-up" 5th toe condition/malformation, which received surgical attention during the Veteran's brief time in the military, was obviously present just before the surgery (making it very likely present at time of his enlistment, which was just before the surgery), and persisted after the surgery.  It persists at the present time with no changes.  This malformation is likely related to the metatarsus adductus birth defect, and like the metatarsus adductus defect, it has been present all along.  Like the metatarsus adductus defect, it can properly be termed a "defect" or structural "abnormality" which causes dysfunction, and therefore qualifies as a "disease" in the sense noted in the above definitions. 

The Veteran's bilateral pes cavus is part of the metatarsus adductus condition, a congenital anatomical abnormality.  Like the metatarsus adductus, it can properly be termed "defect" or "abnormality", or "disease".  Like the metatarsus adductus condition, the bilateral pes cavus condition was not likely worsened nor improved by the Veteran's two months in the military.  It is an anatomic structural abnormality / defect / disease.

The Veteran's deformed calcaneous bones, bilateral foot, are also likely part of the underlying congenital metatarsus adductus condition, and can be properly termed "defects", "abnormalities", or "diseases", in the sense of the above definition.  The calcaneous deformations are unlikely to have occurred overnight, in the brief time that the Veteran was in the military.  They were not caused by the military, nor were they likely worsened by the military.

The Veteran's metatarsalgia pain condition is secondary to the dysfunctional anatomy and dysfunctional weight bearing caused by the metatarsus adductus condition.  In the military, the pain became worse upon use, then less upon resting.  It continues to do so today.  Because of military rigorous marching, running, etc., it likely flared in the military, but was not likely permanently worsened, because the underlying dysfunctional anatomy did not change.  It might best be termed a "disease", rather than a genetic defect, because, as noted, it is the result of the dysfunctional (congenital) anatomy causing dysfunctional weight bearing.

The Veteran's bilateral hammertoe condition is part of the metatarsus adductus condition, and therefore is congenital.  Like the overall metatarsus adductus condition, it can be considered a defect/ disease/ abnormality.  The VA examiner noted that a careful review of the records failed to show that the overall metatarsus adductus condition was changed by the Veteran's brief time in the military.  The examiner commented that the same is true for its components noted above.  The Veteran's overall metatarsus condition did not get worse, nor was it improved, and likewise for its components.  The surgery to try to correct the "cocked-up" 5th toes (bilateral foot condition) did not improve things, nor did it make them worse.

The Board notes that in February 2014 and March 2014, the VA examiner attempted to obtain a clarification on the use of the terms "disease" and "defect," as used in the October 2013 Remand instructions.  The RO utilized its best efforts to provide some clarification on the use of these terms in its instructions to the VA examiner, indicating that such uses were interchangeable per the Medline Plus Medical Dictionary.  The July 2014 VA examiner used these terms interchangeably, often classifying the Veteran's variously diagnosed foot conditions as both a "disease" and a "defect."

Notably, however, because the issue of the accepted definition of "disease" and "defect" for VA disability compensation purposes has been previously raised, it must so accordingly be resolved.  To this inquiry, the Board observes that the RO's attempt to provide clarification on this issue, while based upon a medical treatise and accepted usage, is not entirely correct within the context of adjudicating VA disability compensation claims.  It is well to observe that the VA General Counsel has, in fact, issued precedent opinions that speak to this very matter, clarifying the accepted definitions of the terms "disease" and "defect" for VA disability compensation purposes.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

Diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  Id; VAOPGCPREC 67-90.

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2014).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out, just as the RO found, that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability claims adjudication.  According to the opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is definable as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating. VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's variously diagnosed bilateral foot conditions are congenital "disease processes," or are simply congenital "defects or abnormalities" within the definition of those terms as set forth above.  For this reason, the Board finds that an etiology opinion, which takes into consideration the aforementioned distinction between a congenital "disease process" and a congenital "defect or abnormality" is necessary in order to make decision in this case.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral foot disorder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the claims file to the VA examiner who conducted the February 2012 examination, and who provided the July 2014 addendum opinion, or (if unavailable) to another qualified examiner, to determine the nature and etiology of each foot condition present. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

For the purposes of this examination, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration.  VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The Veteran has been diagnosed with following bilateral foot conditions: (1) bilateral "cocked-up" 5th toe condition/malformation (which was noted upon entry into service), (2) bilateral hammer toes (which was noted upon entry into service), (3) metatarsus adductus of the feet, (4) bilateral pes cavus, (5) deformed calcaneous bones of the feet, and (6) metatarsalgia pain condition.

The examiner is to furnish an opinion with respect to the following questions:

      Bilateral "cocked-up 5th toe condition/malformation:

a). Is this condition congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," is this condition a "disease process," or is it simply a "defect or abnormality?"  The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

b). If the proper classification of this condition is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service, result in any other condition of either foot?  If the answer is "Yes," please specify the diagnosis of the resultant condition.

c). If the proper classification of this condition is a "disease process" of congenital, developmental, familial, or hereditary origin, did this condition, which was noted upon entry into service, worsened by service due to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?  If the answer is "Yes," was the worsening of this condition by service clearly and unmistakably due to the natural progress of the disease?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

Bilateral Hammer Toes:

a). Is this condition congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," is this condition a "disease process," or is it simply a "defect or abnormality?"  The examiner should consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

b). If the proper classification of this condition is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service, result in any other condition of either foot?  If the answer is "Yes," please specify the diagnosis of the resultant condition.


c). If the proper classification of this condition is a "disease process" of congenital, developmental, familial, or hereditary origin, did this condition, which was noted upon entry into active duty, worsened by service due to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?  If the answer is "Yes," was the worsening of this condition by service clearly and unmistakably due to the natural progress of the disease?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

Metatarsus Adductus of the feet:

a). Is this condition congenital, developmental, familial, or hereditary in origin?  If the answer is "yes," is this condition a "disease process," or is it simply a "defect or abnormality?"  The examiner should consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.



b). If the proper classification of this condition is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service, result in any other condition of either foot?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

c). If the proper classification of this condition is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did this condition, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  
(ii) If the answer to question (i) is "Yes," was this condition clearly and unmistakably NOT aggravated (permanently worsened) by service, based on the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?
(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was this condition caused by, or is it the result of, the Veteran's prolonged standing and marching in military-issued footwear, and the corrective surgery performed on his feet during service ?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

Bilateral Pes Cavus:

a). Is this condition congenital, developmental, familial, or hereditary in origin?  If the answer is "yes," is this condition a "disease process," or is it simply a "defect or abnormality?"  The examiner should consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

b). If the proper classification of this condition is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service, result in any other condition of either foot?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

c). If the proper classification of this condition is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did this condition, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  
(ii) If the answer to question (i) is "Yes," was this condition clearly and unmistakably NOT aggravated (permanently worsened) by service, based on the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?
(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was this condition caused by, or is it the result of, the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

Deformed Calcaneous Bones of the Feet:

a). Is this condition congenital, developmental, familial, or hereditary in origin?  If the answer is "yes," is this condition a "disease process," or is it simply a "defect or abnormality?"  The examiner should consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

b). If the proper classification of this condition is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service, result in any other condition of either foot?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

c). If the proper classification of this condition is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did this condition, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  
(ii) If the answer to question (i) is "Yes," was this condition clearly and unmistakably NOT aggravated (permanently worsened) by service, based on the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?
(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was this condition caused by, or is it the result of, the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

Metatarsalgia Pain Condition:

a). Is this condition congenital, developmental, familial, or hereditary in origin?  If the answer is "yes," is this condition a "disease process," or is it simply a "defect or abnormality?"  The examiner should consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

b). If the proper classification of this condition is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service, result in any other condition of either foot?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

c). If the proper classification of this condition is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did this condition, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  
(ii) If the answer to question (i) is "Yes," was this condition clearly and unmistakably NOT aggravated (permanently worsened) by service, based on the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?
(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was this condition caused by, or is it the result of, the Veteran's prolonged standing and marching in military-issued footwear and the corrective surgery performed on his feet during service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



